DETAILED ACTION
This is on the merits of Application No. 16/665754, filed on 10/28/2019. Claims 1-4, 16-17, 19, 21-23, 27-31, 35-36, and 38 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a grounded planet gear carrier and rotary shaft engaged to the sun gear in combination with (1) the sun gear engaged to a leadscrew, (2) a ball nut and ball screw, (3) a nut engaged to the sun gear and leadscrew engaged with the nut and axially moveable through the nut, and (4) the sun gear having a threaded axial aperture with leadscrew must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31, 35-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 states “a leadscrew engaged to the sun gear and responsive to revolution of the sun gear; and a nut affixed to the linear member and engaged with the leadscrew and axially movable along the leadscrew in response to rotation of the leadscrew.” It is unclear of the relationship between the leadscrew and the rotary shaft. What is the difference between the rotary shaft of claim 1 and the leadscrew? Or is there somehow both a shaft and leadscrew engaged with the sun gear? 
Claim 35 states “a nut engaged to the sun gear”. Claim 1, on which 35 depends, establishes that the sun gear is engaged with a rotary shaft. It is unclear how a shaft can be a nut or if there is also a nut also engaged with the sun gear.
Claim 36 states “wherein the sun gear further comprises the nut”. It is unclear how a sun gear can both be engaged to a rotary shaft and be a nut. 
Claims 29-31, 35-36, and 38 are rejected for being dependent on rejected claims.

Allowable Subject Matter
Claims 1-4, 16-17, 19, 21-23, and 27 are allowed.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. There are still 112(b) issues as pointed out above. It appears with claims 28-38 that applicant is trying to claim different embodiments within elected figure 4. However, these embodiments are (1) not shown in the drawings and (2) become unclear. Claim 1 establishes a sun gear engaged with a rotary shaft, the rotary shaft engaged to the rotary assembly of a rotary-to-linear motion conversion assembly. This limits the embodiments that can be claimed by claims 28-38. For example, if the sun gear is engaged to a rotary shaft, the addition of a leadscrew becomes confusing. Is the rotary shaft not itself the leadscrew? How are these components related? As these embodiments are not distinctly shown in the drawings, it becomes even more confusing as to what these components are and how they relate to each other. The same type of issue arises in the other rejected claims as shown in the 112(b) above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659